     Case 7:08-cv-00177 Document 177 Filed on 06/29/21 in TXSD Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF TEXAS
                                MCALLEN DIVISION

 UNITED STATES OF AMERICA,             §
                   Plaintiff,          §
                                       §
 v.                                    §        CASE NO. 7:08-CV-177
                                       §
 3.17 ACRES OF LAND, MORE OR           §
 LESS, SITUATE IN STARR COUNTY,        §
 TEXAS; AND JUAN MONTALVO,             §
 ET AL.,                               §
                    Defendants.        §
______________________________________________________________________________

                          NOTICE OF SETTLEMENT
______________________________________________________________________________

       Pursuant to Local Rule 16.3, Plaintiff, the United States of America, hereby notifies the

Court that it has reached settlement terms regarding the amount of just compensation to be paid

for its taking of Tracts RGV-RGC-1078 and RGV-RGC-1078E with Defendants Noelia Montalvo

Munoz (aka Noeliz (sic) M. Munoz) and Sylvia M. Ramirez.

       The United States has requested additional just compensation funds and anticipates these

funds will be deposited within 30 days from the filing of this Notice. Within seven (7) days of the

deposit, the parties will file a “Joint Motion for Order Establishing Just Compensation, Granting

Possession, Distributing Funds on Deposit in the Registry of the Court, and Closing Case” for the

above referenced tracts. In this joint motion the parties will request the Court render final

judgement in accordance with Federal Rule of Civil Procedure 54.




                                            Page 1 of 2
                                        Notice of Settlement
     Case 7:08-cv-00177 Document 177 Filed on 06/29/21 in TXSD Page 2 of 2




                                                       Respectfully submitted,

                                                       JENNIFER B. LOWERY
                                                       Acting United States Attorney
                                                       Southern District of Texas

                                              By:      s/Megan Eyes          _____
                                                       MEGAN EYES
                                                       Assistant United States Attorney
                                                       Southern District of Texas No. 3135118
                                                       Florida Bar No. 0105888
                                                       1701 W. Bus. Hwy. 83, Suite 600
                                                       McAllen, TX 78501
                                                       Telephone: (956) 618-8010
                                                       Facsimile: (956) 618-8016
                                                       E-mail: Megan.Eyes@usdoj.gov
                                                       Attorney in Charge for Plaintiff

                                                       N. JOSEPH UNRUH
                                                       Assistant United States Attorney
                                                       Southern District of Texas No. 1571957
                                                       Texas Bar No. 24075198
                                                       1701 W. Bus. Hwy. 83, Suite 600
                                                       McAllen, TX 78501
                                                       Telephone: (956) 618-8010
                                                       Facsimile: (956) 618-8016
                                                       E-mail: Neil.Unruh@usdoj.gov

                                 CERTIFICATE OF SERVICE

       I certify that on June 29, 2021, a copy of the foregoing was electronically filed in the

CM/ECF system, which will automatically serve a Notice of Electronic Filing on counsel of

record, and by regular U.S. mail to all pro se Defendants listed in this cause.


                                              By:      s/Megan Eyes          _____
                                                       MEGAN EYES
                                                       Assistant United States Attorney




                                             Page 2 of 2
                                         Notice of Settlement
